Citation Nr: 1725797	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-50 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a left thumb amputation and reimplantation. 

2. Entitlement to a rating in excess of 10 percent for a left knee strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1988 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In December 2015 and September 2016, the Board remanded these claims for further development. 

In November 2016, a supplemental statement of the case (SSOC) was issued further denying the claims. 


FINDINGS OF FACT

1. The Veteran's left thumb was amputated at the metacarpophalangeal joint or through the proximal phalanx but did not require metacarpal resection.  

2.  The Veteran's service-connected left thumb disability is not productive of ankylosis of the thumb and does not result in significant limitation of motion of other digits or interference with the overall function of the hand.  

3.  There is, at most, a 4cm gap between the Veteran's left thumb pad and fingers.  

4. Throughout the period on appeal, the Veteran's strain of the left knee has been manifested by symptoms no greater than objective findings of pain, forward flexion limited to 90 degrees and 50 degrees with weight-bearing, extension of zero degrees, not additionally limited following repetitive use, and without ankylosis, instability, and swelling, locking pain or effusion into the joint.




CONCLUSION OF LAW


1. A rating in excess of 20 percent for the Veteran's left thumb partial amputation is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5152 (2016).    

2. The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

A. Left Thumb

The Veteran's partial left thumb amputation (minor hand) is rated under Code 5152-5224. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. The Veteran currently has a 20 percent rating under these codes. The Board notes that the Veteran also has a 10 percent rating for digital neuropathy of the left thumb which is not currently before the Board. 

Under 5152, amputation of the thumb at the distal joint or through the distal phalanx warrants a 20 percent rating for both the major and minor hand.  Amputation of the thumb at the metacarpophalangeal joint or through the proximal phalanx warrants a 30 percent rating for the major hand and a 20 percent rating for the minor hand.  Amputation of the thumb with metacarpal resection warrants a 40 percent rating for the major hand and a 30 percent rating for the minor hand.  38 C.F.R. § 4.71a, Code 5152.

With ankylosis, consideration is also given to whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand. See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5223, 5224.

Under Diagnostic Code 5228, a noncompensable evaluation is warranted for limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran has a history of left thumb amputation at the metacarpophalangeal joint and reimplantation with nerve sensory loss. The Veteran is right hand dominant and currently works as a mailman and has pain in his left hand that also affects with 2nd and 3rd digits. 

In January 2016, the Veteran had a VA examination. He complained of decreased grip strength and numbness and said "sometimes I just drop things". The Veteran's range of motion in his left thumb was 30 degrees MCP and 15 degrees IP. There was no evidence of pain with use of the left hand or any objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. The Veteran was able to perform repetitive use testing with at least three repetitions without any additional functional loss.   Additional contributing factors of disability that were noted were less movement than normal due to anklyosis and adhesions as well as weakened movement due to muscle or peripheral nerve injury.  

In November 2016, the Veteran had a VA examination. He reported flare-ups of his thumb pain several times a week and during those flare-ups he stated he cannot grab anything. He also reported difficulty opening door handles. This lasts for 5-15 minutes and he massages his hand to help the condition. 

At examination, there was a 4 cm gap between the pad of the thumb and the fingers. There was no gap between the finger and proximal transverse crease of the hand on maximal finger flexion. The Veteran's range of motion in his left thumb was 30 degrees MCP and 15 degrees IP. While there were normal passive ranges of motion, there were abnormal active ranges of motion findings in the index and long fingers of the left hand which were noted to be secondary to the left thumb amputation. Specifically, in the long and index fingers, the max flexions to the MCP were 80 degrees, to the PIP were 100 degrees and to the DIP were 60 degrees. This is a slight 10 degree difference from the passive range of motion tests. 

There was no evidence of pain with use of the left hand or any objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. The Veteran was able to perform repetitive use testing with at least three repetitions without any additional functional loss. In terms of whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time, the VA examiner noted that in order to determine that "a functional capacity examination would be required for each joint. That is not possible and is beyond the scope of the C&P examination".  In terms of limitations of functional ability during flare-ups, the VA examiner noted that it is not possible to determine the extent of additional limitations without resorted to mere speculation. Additional contributing factors of disability that were noted were less movement than normal due to anklyosis and adhesions as well as weakened movement due to muscle or peripheral nerve injury. However, the VA examiner noted no ankylosis of the left hand. 

First and foremost, the Veteran is entitled to a minimum 20 percent evaluation under DC 5152 for amputation at the metacarpophalangeal joint in the minor hand. Under DC 5224, the Veteran does not have favorable or unfavorable ankylosis so no rating would be applicable. Furthermore, under DC 5228, a compensable rating requires a gap of at least one inch between the thumb pad and the fingers. The Veteran has a gap of 4cm. Therefore, no additional compensable rating is applicable for range of motion. 

The Board considered the reports of functional loss that included difficulty gripping objects and also considered the slight loss of active range of motion in the index and long fingers. However, the Board finds that the 20 percent rating adequately compensates for the Veteran's symptoms post-amputations and reimplantation. Moreover, as noted above the Veteran is separately compensated for digital neuropathy. Therefore, a 20 percent rating for this condition continues to be appropriate. 

B. Left Knee 

The Veteran's claim on appeal involves a left knee disability for which there are several relevant regulations and ratings criteria.  During the periods under consideration, the Veteran was in receipt of a 10 percent rating under Diagnostic Codes 5260-5024 for limitation of motion reduced by pain. 

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, VA General Counsel held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be assigned based on painful motion under 38 C.F.R. § 4.59.

When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260, which provides ratings for limitation of motion of the knee, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran currently uses a knee brace intermittently and stated at his November 2016 VA examination that he had injections about 5 years ago in his left knee. He reported flare-ups of his knee pain that can last 4 days and occur 2-3 times a year. Activities that prompt the flare-ups include climbing ladders and prolonged walking. During his flare-ups, the Veteran needs to use his cane and brace and cannot walk any distance. The Veteran also reported difficulty squatting, going up and down ladders and reported that he is unable to use stairs. 

At examination, the Veteran's left knee had flexion of 0 to 90 degrees with extension of 90 to 0 degrees. There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation specifically noted in the lateral, medial and anterior left knee. There also was objective evidence of crepitus. The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss on range of motion. In terms of whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time, the VA examiner noted that in order to determine that "a functional capacity examination would be required for each joint. That is not possible and is beyond the scope of the C&P examination".  In terms of limitations of functional ability during flare-ups, the VA examiner noted that it is not possible to determine the extent of additional limitations without resorted to mere speculation. The Veteran had no ankylosis, no instability, no subluxation, no effusion and no shin splints. The Veteran's weightbearing range of motion was 5-50 degrees and extension was 50-5 degrees. 

Applying the law to the facts, the Board finds the Veteran's current 10 percent rating for functional limitation of motion caused by pain is appropriate and contemplates the functional effects of the disability.  Additionally, the Board finds the evidence does not demonstrate that the Veteran suffered from ankylosis, instability, or removal of his meniscal cartilage.  38 C.F.R. § 4.71(a), Diagnostic Code 5256, 5257, 5258.

To begin with, under Diagnostic Codes 5261 and 5261, limitation of flexion/extension, the evidence gathered from the medical records does not demonstrate that the Veteran suffered from actual limitation of motion or extension in his right knee to a degree that would warrant a 20 percent rating.  At both the January 2016 and November 2016 examinations, the Veteran exhibited a forward flexion in his left knee to 90 degrees and to 50 degrees with weight-bearing, with minimal limitation due to pain.  In terms of determining functional loss over time, the VA examiner stated that "a functional capacity examination would be required for each joint. That is not possible and is beyond the scope of the C&P examination".

The Board acknowledges that the Veteran reported that he suffered from pain and an inability to endure prolonged standing or walking, and flare-ups that interfered with his activities of daily living and a reduced range of motion due to pain.  When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination, and flare-ups and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board notes, however, that the Veteran's symptoms associated with pain, weakened movement, and flare-ups are already contemplated by the 10 percent rating for pain and flare-ups in his right knee.  Unfortunately, once the minimum compensable rating is assigned, the Board can only grant a rating in excess of 10 percent if those symptoms create a measurable loss in the Veteran's range of motion.  The evidence gleaned from the C&P examinations of record do not demonstrate that the Veteran suffers from loss of range of motion that would justify a higher rating.

Concerning Diagnostic Code 5257, there is no indication that the Veteran suffered from recurrent subluxation or lateral instability.  At the February 2009 and the March 2008 examination, the Veteran stated he did not suffer from instability.  Moreover, there are no indications of recurrent subluxation or lateral instability throughout the record.  Accordingly, as the weight of the evidence is against a finding of slight, moderate, or severe right instability, the Board finds a compensable rating is not warranted under Diagnostic Code 5257.

Concerning ankylosis under Diagnostic Code 5256, there is no indication the Veteran suffered from ankylosis.  The Veteran did not mention suffering from ankylosis, nor did the examiner determine the Veteran suffered from ankylosis, at either C&P examination.

Lastly, concerning a meniscal condition under Diagnostic Code 5258/5259, there is no indication the Veteran suffered from a meniscal condition.  The Veteran did not mention suffering from meniscal problems, nor did the examiner determine the Veteran suffered from it at either C&P examination.

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126.

This claim stems from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Available VA and private treatment records are of record. The Veteran has not identified any additional records that should be attained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  These examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In terms of compliance with remand directives, this claim was remanded for a new examination to assess the Veteran's joint pain on both active and passive motion, in weightbearing and nonweight-bearing motion. This was accomplished by the November 2016 VA examinations. Therefore, there is substantial compliance. 



ORDER


Entitlement to a rating in excess of 20 percent for a left thumb amputation and reimplantation is denied. 

Entitlement to a rating in excess of 10 percent for a left knee strain is denied. 



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


